ScheNck, J.
That the amount of allowances by the Superior Court for attorneys’ fees is reviewable by this Court is well settled, In re Stone, 176 N. C., 336; likewise, the amount of allowances for trustees is so reviewable, Weisel v. Cobb, 118 N. C., 11, and, by a parity of reasoning, the amount of allowances for guardians ad litem is so reviewable. However, the allowance of commissions and counsel fees to a receiver by the Superior Court is prima facie correct, and the Supreme Court will alter the same only when they are clearly inadequate or excessive. Graham v. Carr, 133 N. C., 449. The rule in this jurisdiction is that when the court is called upon to make an allowance for attorreys, trustees, or guardians ad litem such allowances should be fair and reasonable.
After giving due consideration to “the importance of the litigation and the amount involved and the length of time it required counsel to properly prepare and present the evidence at the trial, and also the authorities supporting the position in law and equity taken by the trustee” the judge found that the allowances made to the attorneys, trustee, and guardian ad litem were fair and reasonable, and in the absence of any findings of fact to the contrary, or of any evidence upon which such findings could be based, we are constrained to hold that the judgment of the Superior Court should be affirmed, and it is so ordered.
Affirmed.